Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Draxelmayr teaches a capacitive or contributor array digital to analog converter, however, Draxelmayr fails to teach a digital to analog converter that comprises a digital input, an analog output, N contributors which form a sub-binary sequence where a maximum contribution of a k"" contributor is less than or equal to a gap size, D, plus a sum of minimum contributions of a first to a (k-1)"" contributor, the gap size, D, is less than or equal to two times a maximum of a contribution of a smallest of the N contributors; and an interconnect network coupling the N contributors and the analog output, the interconnect network is configured to provide a sum of contributions of the N contributors to the analog output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845